IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                               Assigned on Briefs December 4, 2007

        STATE OF TENNESSEE v. LAMONT CHRISTOPHER BROWN

                          Appeal from the Circuit Court for Madison County
                                No. 05-123     Donald Allen, Judge



                       No. W2007-00827-CCA-R3-CD - Filed March 18, 2008



The Appellant, Lamont Christopher Brown,1 appeals the order of the Madison County Circuit Court
revoking his probation. In January 2006, in two separate cases, Brown entered guilty pleas to
misdemeanor possession of cocaine, misdemeanor possession of a Schedule IV controlled substance,
Class C felony sale of cocaine, and two counts of Class B sale of .5 grams or more of cocaine and
received an effective sentence of ten years in the Department of Correction. The sentences were
suspended, and Brown was placed on supervised probation. In September 2006, a probation
violation warrant was filed, in both cases, alleging numerous violations of the terms of Brown’s
probation. Following a hearing, Brown’s probation was revoked, resulting in the reinstatement of
his original sentences, which were ordered to be served in confinement. On appeal, Brown argues
that “the trial court erred in revoking [Brown’s] probation and ordering that [Brown] serve his
sentence.” Finding no abuse of discretion, the judgment of the trial court is affirmed.

                    Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

DAVID G. HAYES, J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J., and
ROBERT W. WEDEMEYER , J., joined.

Gregory D. Gookin, Jackson, Tennessee, for the Appellant, Lamont Christopher Brown.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Elaine Wilber, Assistant Attorney
General; Jerry Woodall, District Attorney General; and Shaun Brown, Assistant District Attorney
General, for the Appellee, State of Tennessee.




         1
         Both the Appellant and his probation officer testified that the Appellant’s name is Christopher Lamont Brown;
however, the indictment in the case charges the Appellant under the name Lamont Christopher Brown.
                                                   OPINION

                                             Procedural History

        The Appellant’s suspended sentences, which are the subject of this appeal, resulted from his
guilty pleas in two separate cases. In case 05-123, the Appellant pled guilty to possession of cocaine
and possession of a Schedule IV controlled substance, both Class A misdemeanors, and received
concurrent sentences of eleven months and twenty-nine days. In case 05-208, the Appellant pled
guilty to the sale of cocaine, a Class C felony, and to two counts of the sale of cocaine greater than
.5 grams, Class B felonies. For these convictions, Brown received concurrent sentences of six years
for the Class C felony conviction and ten years for each Class B felony conviction. As provided by
the plea agreement, the sentences in the two cases were ordered to run concurrently for an effective
sentence of ten years. The Appellant’s sentences were suspended, and he was placed on supervised
probation.2

        On September 15, 2006, a probation violation warrant was issued in each case, which alleged
the following rules were violated:

       1. I will obey the laws of the United States, or any State in which I may be, as well
          as any municipal ordinances.

       2. I will report all arrests, including traffic violations immediately, regardless of the
          outcome, to my Probation Officer.

       5. I will inform my Probation Officer before changing my residence or employment.
          I will get the permission of my Probation Officer before leaving the county of my
          residence or the State.

       6. I will allow my Probation Officer to visit my home, employment site, or
          elsewhere, will carry out all instructions he or she gives, will report to my
          Probation Officer as instructed; . . . .

       8. I will not use intoxicants (beer, whiskey, wine, etc.) of any kind to excess, or use
          or have in my possession narcotic drugs or marijuana. . . .

      10. I will observe any special conditions imposed by the Court as listed below: Pay
          $170 to Metro Narcotics Unit within 60 days of plea. Submit to random monthly
          drug screens. Seek an A&D assessment & follow recommendations. . . .

        A revocation hearing was held on March 26, 2007, at which the Appellant, his probation
officer, and a Jackson police officer testified. Tina Gosson, the Appellant’s probation officer,


       2
           The Appellant erroneously asserts that he “was placed on Community Corrections probation.”

                                                       -2-
testified that she was assigned supervision of the Appellant in “December of 2005.” Gosson stated
that the Appellant was arrested by the Jackson Police Department on September 14, 2006, for
“possession of crack with intent.”3 She further related that this arrest was not reported by the
Appellant until November 27, 2006, when he contacted her by phone and also related to her during
this conversation that he was living with his sister in Memphis. The Appellant was instructed to
return to Madison County because a violation warrant had been issued for his arrest. Gosson further
stated that she had received a phone call from a person, purporting to be the Appellant’s girlfriend
several days prior to his September 14th arrest, informing her that the Appellant had moved to a
different residence. Gosson testified that the Appellant’s relocation to Shelby County was made
without her knowledge or permission. Moreover, Gosson testified that the Appellant had failed to
pay $170 to Metro Narcotics, as provided by the special conditions of his supervision, and had failed
to seek an alcohol and drug assessment as directed. Finally, Gosson testified that the Appellant had
only reported to her once a month instead of twice a month as ordered and that he stopped reporting
altogether after August 24, 2006.

        Officer James of the Jackson Police Department testified that he arrested the Appellant on
September 14, 2006, after receiving information that the Appellant was possibly involved in drug
activity. On the morning of the 14th, James spotted the vehicle matching the description given, as
belonging to the Appellant, verified the tag number, and noted two black males occupying the
vehicle. He initiated a traffic stop and instructed the driver of the vehicle, later identified as Ty
Glenn, to exit the vehicle. While James was verifying the information, Glenn jumped back into the
vehicle and drove away. Prior to this, the Appellant, who was in the passenger seat, exited the
vehicle and surrendered to James. Approximately five minutes later, officers found the Appellant’s
vehicle, which Glenn had abandoned, and discovered crack cocaine in the passenger seat of the car.
Based upon these facts, the Appellant was arrested for possession of cocaine.

        The Appellant was called as a witness at the hearing, but he elected not to present testimony
with regard to his pending drug charge. The Appellant admitted that he had not paid his court-
ordered restitution to Metro Narcotics and had failed to obtain an alcohol and drug assessment
because he did not have the funds to pay either the restitution or the assessment fee. According to
the Appellant, he had worked for one or two months after being placed on supervision, but he
voluntarily terminated his employment because he was not “getting along” with his supervisor. He
then worked at the Humane Society and explained “it wasn’t paying really nothing,” and he was “just
trying to pay what [he] could.” The Appellant admitted that he was instructed to report twice a
month to his probation officer and that he had failed to report as ordered but explained Gosson didn’t
have “no problem about that . . . until I got arrested.” He further asserted that he had called Gosson
on the Monday following his arrest and reported the new arrest charges. The Appellant denied that
he had moved without permission and asserted that his girlfriend had lied to Gosson because she was
mad at him.



         3
          At the time of the revocation hearing, the Appellant was under indictment for the drug charge; however, the
case was still pending in the Madison County Circuit Court.

                                                        -3-
         After hearing the evidence presented, the trial court found that the Appellant was in violation
of Rule 1, in that the proof established that the Appellant, on September 14, 2006, had violated the
law while on probation; Rule 2, that he had failed to report his arrest in a reasonable amount of time;
Rule 5, that he had changed his residence without permission; Rule 8, that he was in possession of
narcotic drugs; and Rule 10, that he had failed to pay $170 to Metro Narcotics and that he had failed
to seek alcohol and drug assessment as ordered. The court further found that the Appellant had the
ability to pay the restitution as imposed, as well as the fee required for alcohol and drug assessment.
Based upon these findings, the trial court revoked the Appellant’s probation and ordered that his
effective ten-year sentence be served in confinement. This timely appeal followed.

                                               Analysis

       On appeal, the Appellant asserts that the trial court erred in revoking his probation and
ordering that his sentence be served in the Department of Correction. The Appellant’s entire
argument, other than a recitation of the relevant revocation law, is as follows:

           In the instant case, the trial court erred in revoking [the] Appellant’s sentence.
       The testimony from Office James revealed that [the] Appellant complied with the
       officer, and cocaine was not found until the driver exited the vehicle for a second
       time after fleeing the initial stop. In addition, [the] Appellant did report once per
       month to his probation officer, even though he was ordered to report twice per
       month. Finally, [the] Appellant stated that he did not have sufficient funds to pay
       restitution or obtain alcohol and drug assessment.

        A trial court may revoke probation and order imposition of the original sentence upon a
finding by a preponderance of the evidence that the person has violated a condition of probation.
T.C.A. § 40-35-310, -311 (2006); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). This court
reviews a revocation of probation under an abuse of discretion standard. State v. Stubblefield, 953
S.W.2d 223, 226 (Tenn. Crim. App. 1997) (citing State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991);
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980)). This means that the trial court will
be affirmed unless the record contains no substantial evidence to support the conclusion of the trial
court. Harkins, 811 S.W.2d at 82. If the trial court finds, by a preponderance of the evidence, that
the defendant has violated a condition of probation, the court has the authority to revoke the
probation and reinstate the judgment as originally entered. T.C.A.§ 40-35-311(e). Discretion is
abused only if the record contains no substantial evidence to support the trial court’s conclusion that
a violation has occurred. Harkins, 811 S.W.2d at 82.

        On appeal, the Appellant’s argument focuses almost entirely upon his assertion that the
evidence is insufficient to support a violation of Rule 1, failure to follow the law, and Rule 8,
possession of narcotic drugs. This argument ignores the trial court’s findings of a violation of Rule
2, failure to report arrest; Rule 5, changing residence without permission; Rule 6, failure to report




                                                  -4-
as instructed, which the Appellant admits; and Rule 10, failure to pay restitution and “seek A and
D assessment.” With regard to this latter violation, the trial court specifically found that the
Appellant’s failure to pay the ordered restitution and assessment fee stemmed from his refusal to pay,
as opposed to his inability to pay. See State v. Dye, 715 S.W.2d 36, 40 (Tenn. 1986). Any one of
these rule violations standing alone is sufficient to support revocation; thus, the Appellant has
essentially conceded an adequate basis for finding that he violated the terms of his probation. As
noted, upon finding that any violation occurred, the trial court was authorized to revoke the
Appellant’s probation. See T.C.A. § 40-35-311(d). Thus, we find no abuse of discretion in the trial
court’s decision.

                                          CONCLUSION

      Based upon the foregoing, the revocation of the Appellant’s probation by the Madison
County Circuit Court is affirmed.


                                               ___________________________________
                                               DAVID G. HAYES, JUDGE




                                                 -5-